Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
 
Response to Amendment
2.	Claims 2 and 4 have been amended and claim 1 canceled as requested in the amendment filed on April 28, 2022. Following the amendment, claims 2-12 are pending in the instant application.
3.	Claims 11 and 12 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2019.
4.	Claims 2-10 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
6.	Applicant’s arguments filed on April 28, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 2 and 4 are vague and ambiguous for reciting limitation “(b) determining an output signal of one or more diagnostic biomarkers using the one or more cells from the subject”. Revised MPEP 2173.05(g) states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, a person having ordinary skill would not know what steps are required for infringement of the method since the physical steps of section (b) are implied but not actively stated. Thus, the metes and bounds of “determining” and “using” steps are unclear.  Since the claims fail at least two of the criteria set forth in MPEP 2173.05(g) (clarity of scope and steps required for infringement), then the claims are rejected under 35 U.S.C. 112(b).
See also reasons of record as applied to claim 1in section 8 of Paper mailed on April 19, 2021. 
9.	Claims 3 and 5-10 are indefinite for being dependent from indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 2-10 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 4 of Paper mailed on January 02, 2020, section 6 of Paper mailed on August 14, 2020, section 10 of Paper mailed on April 19, 2021 and in section 9 of Paper mailed on October 29, 2021.  
At pp. 7 and 8, Applicant presents essentially the same arguments as before, describes the claims in detail, submits that the claims are directed to patent- eligible subject matter and cites pertinent section(s) of MPEP. At p. 9, Applicant contends that the claimed methods “measure a natural phenomenon by performing certain physical manipulations”. To support the argument, Applicant again describes and explains all the steps of the claims and concludes that “the claimed invention is more than a mere abstract idea”. Applicant’s arguments have been given full consideration but found to be not persuasive for reasons that follow. 
As fully explained earlier, based upon an analysis with respect to the claim as a whole, claims 2-10 are determined to be directed to a judicial exception without significantly more. (See 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
Briefly, the instant claims 2-10 are directed to a process. (Step 1: Yes). 
Next, claims 2-10 encompass changes that occur naturally with respect to PKC Epsilon in cells of a subject affected with MCI and/or AD, the process that is governed by a law of nature, and thus is a judicial exception. Protein kinase C Epsilon is a naturally occurring factor, and any changes that relate to levels of expression or activity of PKC Epsilon that occur during pathology of MCI and AD, which can be recorded as “an output signal”, exist in principle and independently of any human action or Applicant’s discovery, and thus constitute a judicial exception (Step 2A/1: Yes). Moreover, the active steps of the claimed method that encompass plotting the output signals and fitting functions to the plotted signals are considered abstract ideas, also a judicial exception. Further, the claims do not recite any additional elements to integrate the judicial exception into a practical application because all the steps of the claimed methods are limited to only those that obtain cells and determine output signals, plot the signals and fit a function to the plotted output signals. (Step 2A/2: No). Finally, claims 2-10 do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the active steps of the claims represent only a routine step of collecting cells from a subject and mental steps that support processing the data. (Step 2B: No). 
Thus for reasons fully explained earlier and reasons above, claims 2-10 do not satisfy the requirement of 35 U.S.C. 101 and are therefore rejected. 


Conclusion
11.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
June 7, 2022